Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is a Final action in response to communications filed on 08/05/2021.
Claims 1, 6, 11, 13, 16 and 17 have been amended. Claims 10 and 20-24 have been cancelled. Claims 25 and 26 have been added. Claims 1-9, 11-19 and 25-26 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112 (a) and 112 (b) rejections set forth in the prior office action.

Response to Argument

Applicant’s remarks have been considered.
Applicant’s arguments, see Remarks pgs. 9-10 filed 01/13/2022, with respect to the rejection(s) of claim(s) 1-9, 11-19 and 25-26 under 35 U.S.C. 112 (a) and 112 (b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the 35 U.S.C. 101 has been reinstated. 
	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	

Claims 1-9, 11-19 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: 
receiving an order comprising one or more items for sale
receiving an order promise time selected from the one or more displayed 
automatically determining, in real-time, an estimated order completion time using at least a dynamic pick time estimation for the order, the dynamic pic time estimation calculated using a linear regression model comprising
determining using historical picking data for one or more employees of the store: one or more independent variables, respective coefficients and a constant applicable to the historical picking data 
when the estimated order completion time is approximately equal to the order promise time contacting [a delivery vehicle for pickup] and delivery of the order
when the estimated order completion time is after the order promise time: causing [a user notification to be displayed on the first electronic device] of the user


The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to determining the estimated order completion time, Claims 3 is directed to sending an escalation alert and Claim 4 is directed to receiving orders, Claim 5 is directed to receiving a delivery address, Claim 6 is directed to determining estimated order completion time, Claim 7 is directed to sending alerts, Claim 8 is directed to determine order promise times, Claim 9 is directed to assigning an order to an employee and Claim 23 is directed to determining an estimated arrival time. Claims 12-19 and 24substantially recites the subject matter of Claims 2-9 and 23. Thus, the dependent claims further limit the abstract idea.

The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of one or more processors, one or more non-transitory storage devices storing computing instructions configured to perform the receiving from a first electronic device of a customer an order, causing the first electronic device of the customer to display one or more promise times, receiving from the first electronic device of the customer an order promise time, automatically determining an estimated order 
For instance, the steps of receiving an order and receiving an order promise time is data gathering activity, which is extra-solution activity. The steps of determining an order completion time, determining historical picking data, when the estimated order completion time is approximately equal to order promise time and when the estimated order completion time is after the order promise time involve data analysis/comparing and data transmission (e.g. notifications). The step of contacting a delivery vehicle based on the condition being satisfied and monitoring a location for a delivery driver is data transmission (e.g. sending/receiving data), which is extra-solution activity. The additional limitations related to notifications are merely data transmission and considered extra-solution activity. Further, there is a lack the integration of additional elements to disclose how the limitations are being performed. For instance, how is the delivery vehicle contacted (e.g. driver device, vehicle device)? There is no indication of 

Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As in Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. Under Step 2B, as noted above the additional elements (e.g. a processor, non-transitory storage media) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, which does not provide an inventive concept.  The receiving and transmitting steps are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (see Spec ¶0018), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
	
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-9, 11-19 and 25-26.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Hojecki et al. (U2010/0194560) discloses enhanced business process monitoring for transaction segments that are evaluated in real time or near real time to identify business process disruptions or delays and their impact on the business, where the transaction segments are the steps involved in processing an order.
Fulton et al. (US 2014/0278635) discloses receiving a delivery request for a customer order and determining a ranked list of potential drivers to deliver the customer order.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683